Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Response to Amendments
 
The amendments filed on 07/02/2021 have been received, to which the Applicant is thanked. The Drawing Objections of record have been overcome by amendment and are withdrawn from consideration.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants arguments,
The examiner respectfully responds the Applicants arguments are directed to new amendments of the claim language, which have been addressed in the rejection below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doll et al (DE102017004928), hereinafter referred to as Doll, wherein US 2018/0334015 will be used as a suitable translation, in view of Sokolofsky (US 7,517,278), further view of Araujo Nieto et al (US 2018/0304725), hereinafter referred to as Araujo.

Regarding claim 1, Doll (DE102017004928) shows an outlet device for ventilation of a vehicle interior by generating an outlet flow, the outlet device comprising: a housing (10, Fig. 1) with an inner surface (10a, Fig. 1) forming a channel (C, C1/C2, Fig. 1) which extends between an air inlet orifice (11, Fig. 1) and an air outlet orifice (12, Fig. 1); a first air-directing surface (31, Fig. 1) which lies opposite to a first inner surface section (21, Fig. 1) of the inner surface and which together with the first inner surface section forms a first air channel (C1, Fig. 1), wherein the first air channel defines a first partial volume flow direction (5, Fig. 1) at the air outlet orifice (Fig. 1); a second air-directing surface (32, Fig. 1) which lies contrary to the first air-directing surface (Fig. 1) and opposite to a second inner surface section (22, Fig. 1) of the inner surface (Fig. 1) and which together with the second inner surface section forms a second air channel (C2, Fig. 1), wherein the second air channel defines a second partial volume flow direction (6, Fig. 1) at the air outlet orifice (Fig. 1); a first flap (Fig. 4 – element 50 comprises of two portions 51 & 52, 
However, Doll lacks showing a coupling device which is actuatable by the control device and couples pivoting motions of the first flap and the second flap, such that the first flap and the second flap are movable relative to each other in a predefined manner.  
Sokolofsky (US 7,517,278), an assembly for controlling airflow in an HVAC system, is in the same field of endeavor as Doll which is an assembly for controlling airflow in an HVAC system. 
Sokolofsky teaches a coupling device (46/54/56, Fig. 3) which is actuatable by the control device (40/44, Fig. 3) and couples pivoting motions of the first flap (28, Fig. 4) and the second flap (30, Fig. 4, Col. 2, Lines 22-25), such that the first flap and the second flap are movable relative to each other in a predefined manner (Col. 2, Lines 35-38 – the first and second flaps are movable relative to each other in a predetermined manner via the gear system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide a coupling device which is actuatable by the control device and couples pivoting motions of the first flap and the second flap, such that the first flap and the second flap are movable relative to each other in a predefined manner, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Araujo (US 2018/0304725), an air vent for a vehicle, is in the same field of endeavor as Doll which is an air vent for a vehicle. 
	Araujo teaches wherein the first adjustment axis and the second adjustment axis are co-axial to each other (Fig. 2 – the first and second adjustment axis H are co-axial to each other, of which the first flap 28 and second flap 30 rotate about).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doll & Sokolofsky to incorporate the teachings of Araujo to provide wherein the first adjustment axis and the second adjustment axis are co-axial to each other, which would provide a folding vane for better directional control of the airflow to reach target areas within the passenger compartment of a motor vehicle (¶0003, Lines 1-8).

Regarding claim 2, Doll shows wherein the first flap and the second flap are coupled to each other by a pivot bearing (55, Fig. 2, ¶0049, Lines 1-6 – the first and second flap are coupled to each other by pivot bearing 55) and wherein the first flap and the second flap are rotatably mounted to the housing (Fig. 2).  

Regarding claim 3, Doll shows elements of the claimed invention as stated above in claim 2 including a first and second flap.
However, Doll lacks showing wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a second lever which is rotatably fixed to the second flap is movably engageable, and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate of the coupling device.  
Sokolofsky teaches wherein the coupling device comprises a first guide track (84, Fig. 4) in which a first engagement part (56, Fig. 4) of a first lever (56, Fig. 4 – as the Applicant discloses the first engagement part 52 to only comprise of a single element of the first lever 51 leading the Examiner to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a second lever which is rotatably fixed to the second flap is movably engageable, and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate of the coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 4, Doll shows elements of the claimed invention as stated above in claim 3 except wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other.  
Sokolofsky teaches wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other (Fig. 3/4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 5, Doll shows elements of the claimed invention as stated above in claim 3 except wherein the coupling device comprises a gear wheel which is coupled to the control device.  
Sokolofsky teaches wherein the coupling device (46/54/56, Fig. 3) comprises a gear wheel (76, Fig. 3 – element 46 comprises of a gear wheel) which is coupled to the control device (Fig. 3 – the gear wheel is coupled to the control device 44 via the transmission device 36/52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a gear wheel which is coupled to the control device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 6, Doll shows elements of the claimed invention as stated above in claim 1 including a first and second flap.
However, Doll lacks showing wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a second lever which is rotatably fixed to the second flap is movably engageable, and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate of the coupling device.  
Sokolofsky teaches wherein the coupling device comprises a first guide track (84, Fig. 4) in which a first engagement part (56, Fig. 4) of a first lever (56, Fig. 4 – as the Applicant discloses the first engagement part 52 to only comprise of a single element of the first lever 51 leading the Examiner to question how the same part can be identified as two different elements, as does Sokolofsky show a first engagement part 56 of a first lever 56) which is rotatably fixed to the flap (28, Fig. 1) is movably engageable (Fig. 4), wherein the coupling device comprises a second guide track (86, Fig. 3) in which a second engagement part (54, Fig. 3) of a second lever (54, Fig. 3 - as the Applicant discloses the second engagement part 62 to only comprise of a single element of the second lever 61 leading the Examiner to question how the same part can be identified as two different elements, as does Sokolofsky show a second engagement part 54 of a first lever 54) which is rotatably fixed to the flap is movably engageable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a first guide track in which a first engagement part of a first lever which is rotatably fixed to the first flap is movably engageable, wherein the coupling device comprises a second guide track in which a second engagement part of a second lever which is rotatably fixed to the second flap is movably engageable, and wherein the first guide track and the second guide 16Attorney Docket No. FAR00003USU1track are formed on a coupling plate of the coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 7, Doll shows elements of the claimed invention as stated above in claim 6 except wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other.  
Sokolofsky teaches wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other (Fig. 3/4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the first guide track and the second guide track are formed on different surfaces of the coupling plate which are oriented contrary to each other, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 8, Doll shows elements of the claimed invention as stated above in claim 6 except wherein the coupling device comprises a gear wheel which is coupled to the control device.  
Sokolofsky teaches wherein the coupling device (46/54/56, Fig. 3) comprises a gear wheel (76, Fig. 3 – element 46 comprises of a gear wheel) which is coupled to the control device (Fig. 3 – the gear wheel is coupled to the control device 44 via the transmission device 36/52).


Regarding claim 11, Doll shows elements of the claimed invention as stated above in claim 1 except a transmission device, wherein the coupling device is actuatable by the control device via the transmission 17Attorney Docket No. FAR00003USU1device.
Sokolofsky teaches further comprising a transmission device (36/52, Fig. 3), wherein the coupling device (46/54/56, Fig. 3) is actuatable by the control device (40/44, Fig. 3) via the transmission 17Attorney Docket No. FAR00003USU1device (Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide a transmission device, wherein the coupling device is actuatable by the control device via the transmission 17Attorney Docket No. FAR00003USU1device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).

Regarding claim 12, Doll shows elements of the claimed invention as stated above in claim 1 except further comprising a transmission device, wherein the coupling device is actuatable by the control device via the transmission device and wherein the transmission device comprises a transmission gearwheel section which is rotatably coupled to the housing and which engages a gear wheel of the coupling device and a gear section of the control device.
Sokolofsky teaches further comprising a transmission device (36/52, Fig. 3), wherein the coupling device (46/54/56, Fig. 3) is actuatable by the control device (40/44, Fig. 3) via the transmission device (Fig. 3) and wherein the transmission device comprises a transmission gearwheel section (64, Fig. 3) which is rotatably coupled to the housing (36, Fig. 4) and which engages a gear wheel (76, Fig. 3) of the coupling device and a gear section (42, Fig. 3) of the control device (Fig. 3).  


Regarding claim 13, Doll shows further comprising one or more vertical fins (71/72, Fig. 2) which is pivotally mounted to the housing (10, Fig. 5 – the one or more vertical fins are pivotally mounted to the housing via bearings D71 and D72) and a fin adjustment axis (¶0064) which runs transversely the first adjustment axis and the second adjustment axis (Fig. 2).  

Regarding claim 14, Doll shows wherein at least one of the one or more vertical fins comprises an outer edge section (75, Fig. 3) which faces the air inlet orifice (Fig. 3) and which is formed as a concave arched section when viewed from the air inlet orifice (Fig. 3) to form a recess (Fig. 3) into which an outer edge section of the first flap, which faces the at least one vertical fin, extends within predetermined areas of rotational states of the first flap (Fig. 3/4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doll et al (DE102017004928), hereinafter referred to as Doll, wherein US 2018/0334015 will be used as a suitable translation, in view of Sokolofsky (US 7,517,278), in further view of Doll et al (US 9,163,848).

Regarding claim 9, Doll shows elements of the claimed invention as stated above in claim 1 including wherein the control device comprises a motor (¶0063) for actuating a device (¶0063).
However, Doll lacks showing a coupling device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide a coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).
However, the combination of Doll & Sokolofsky lacks showing wherein the control device comprises a handle or thumbwheel for actuating a device (Fig. 4, Col. 6, Lines 10-12).
	Doll et al (US 9,163,848), an air vent, is in the same field of endeavor as Doll which is an air vent.
	Doll et al teaches wherein the control device comprises a handle or thumbwheel (310, Fig. 4 – the control device is a handle) for actuating a device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doll & Sokolofsky to incorporate the teachings of Doll et al to provide wherein the control device comprises a handle or thumbwheel for actuating a device, which would provide an improved air vent that due to the presence of a plurality of air ducts, the directional effect could be amplified (Col. 2, Lines 66-67).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doll et al (DE102017004928), hereinafter referred to as Doll, wherein US 2018/0334015 will be used as a suitable translation, in view of Sokolofsky (US 7,517,278), in further view of Doll et al (US 9,163,848).

Regarding claim 10, Doll shows elements of the claimed invention as stated above in claim 1 except wherein the coupling device comprises a coupling gear section, wherein the coupling gear section is rotatably coupled to the housing and engages with a gear wheel of the coupling device.  
Sokolofsky teaches wherein the coupling device (46/54/56, Fig. 3) comprises a coupling gear section (64, Fig. 3), wherein the coupling gear section is rotatably coupled to the housing (36, Fig. 4) and engages with a gear wheel (76, Fig. 3) of the coupling device (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doll to incorporate the teachings of Sokolofsky to provide wherein the coupling device comprises a coupling gear section, wherein the coupling gear section is rotatably coupled to the housing and engages with a gear wheel of the coupling device, which would provide an assembly for controlling airflow in an HVAC system in different modes of operation (Col. 1, Lines 13-14).
However, the combination of Doll & Sokolofsky lacks showing the control device comprises a control knob. 
Doll et al (US 9,163,848), an air vent, is in the same field of endeavor as Doll which is an air vent.
Doll et al teaches the control device (310, Fig. 4) comprises a control knob (Fig. 4 – the control device is a control knob).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Doll & Sokolofsky to incorporate the teachings of Doll et al to provide the control device to comprise a control knob, which would provide an improved air vent that due to the presence of a plurality of air ducts, the directional effect could be amplified (Col. 2, Lines 66-67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN L FAULKNER/            Examiner, Art Unit 3762                                                                                                                                                                                           

/EDELMIRA BOSQUES/           Supervisory Patent Examiner, Art Unit 3762